Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Penn West and Canetic to merge and create Canada's flagship energy trust The combination will form the largest conventional oil & gas trust in North America and create a world-class Canadian platform to compete against global energy companies and deliver superior unitholder returns. The Combined Trust will have a diverse and high quality asset base, a large portfolio of development opportunities, an experienced and strong organization, and a healthy balance sheet with significant financial capacity. CALGARY, Oct. 31 /CNW/ - Penn West Energy Trust ("Penn West") (TSX - PWT.UN; NYSE - PWE) and Canetic Resources Trust ("Canetic") (TSX - CNE.UN; NYSE - CNE) are pleased to announce that they have entered into a combination agreement (the "Combination Agreement") that provides for the strategic combination of Penn West and Canetic to form Canada's flagship energy trust (the "Combined Trust"). The Combined Trust will be the largest conventional oil and gas trust in North America with an enterprise value of over C$15 billion and current production of over 200,000 barrels of oil equivalent ("boe") per day. The combined asset portfolio will include interests in a significant number of Western Canada's highest quality conventional oil and natural gas pools and will also include a number of non-conventional growth opportunities including oil sands, coalbed methane, shale gas and enhanced oil recovery. At closing, this strategic merger of assets and people will operate under the Penn West name and will be led by a combined management team and Board of Directors. Under the terms of the Combination Agreement, Canetic unitholders will receive 0.515 of a Penn West unit for each Canetic unit on a tax-deferred basis for Canadian and U.S. tax purposes. Immediately prior to the closing of the combination, a one-time special distribution of $0.09 per unit will be paid to Canetic unitholders. The special distribution will keep Canetic unitholders whole, in cash distributions, for a period of six months. Canetic unitholders will receive an aggregate value of C$15.84 per Canetic unit based on the closing price of Penn West units on the Toronto Stock Exchange ("TSX") as at October 30, 2007 which represents a premium of 7.1 percent to the closing price of Canetic units on the TSX as at October 30, 2007. On completion of the combination, Penn West unitholders will own approximately 67 percent and Canetic unitholders will own approximately 33 percent of the Combined Trust. Penn West units will continue to be listed on both the TSX and the New York Stock Exchange ("NYSE"). The combination is subject to stock exchange, court and regulatory approval, and the approval of at least 66 2/3 percent of Canetic unitholders.
